EX 10.1
THIRD EXCHANGE AGREEMENT
This Third Exchange Agreement (the “Agreement”) is entered into as of the 9th
day of June, 2020, by and among KushCo Holdings, Inc., a Nevada corporation with
offices located at 6261 Katella Avenue, Suite 250, Cypress, CA 90630 (the
“Company”) and the investor signatory hereto (the “Holder”), with reference to
the following facts:
A.Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of April 29, 2019, by and between the Company and the investors party
thereto (as the same has been amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Securities
Purchase Agreement”), the Company issued a senior note (as the same has been
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Original Note”) to the Holder, as the initial
holder.
B.Prior to the date hereof, pursuant to that certain Exchange Agreement, dated
August 21, 2019 (the “First Exchange Agreement”), the Company exchanged the
Original Note for a new senior note (the “First Exchange Note”) and a warrant to
purchase Common Stock of the Company (the “Existing Warrant”).
C.Prior to the date hereof, pursuant to that certain Exchange Agreement, dated
November 8, 2019 (the “Second Exchange Agreement”), the Company exchanged the
First Exchange Note for a new senior note with an aggregate amount due at the
Maturity Date (as defined in the Existing Note (as defined below)) as set forth
on the signature page of the holder attached hereto (the “Existing Note”, and
together with the Securities Purchase Agreement, the First Exchange Agreement
and the Second Exchange Agreement, the “Existing Note Documents”). Capitalized
terms used but not otherwise defined herein shall have the meanings as set forth
in the Second Exchange Agreement (as amended hereby) or, as the context may
require, the Existing Note.
D.The Holder is the holder of the Existing Note issued under the Second Exchange
Agreement and has not assigned, transferred or exchanged the Existing Note.
E.Prior to the date of the Agreement, KIM International Corporation, an
Affiliate of the Company incurred a $1,900,000 unsecured, non-recourse “Paycheck
Protection Program” loan from The Bennington State Bank under the Coronavirus
Aid, Relief, and Economic Security (CARES) Act of 2020 (such loan, the “PPP
Loan”, and the date thereof, the “PPP Loan Date”).
F.The Company and the Holder desire to amend and waive certain provisions of the
Existing Note Documents and to permit the Transaction (as defined below) and to
waive any prospective defaults or events of default that would have otherwise
resulted therefrom (the “Prospective Defaults”) on the terms and subject to the
conditions set forth herein. References herein to the “Exchange” or the
“Transaction” shall mean the exchange of the Existing Note, for (x) a new senior
note with an amount due at maturity as set forth on the signature page of the
Holder attached hereto, in the form attached hereto as Exhibit A (the “New
Note”), and (y) such aggregate number of shares of Common Stock as set forth on
the signature page of the Holder attached hereto (the “New Shares”, and together
with the New Note, the “New Securities”).
G.The New Securities and this Agreement and such other documents and
certificates related thereto are collectively referred to herein as the
“Exchange Documents”.
H.The Exchange is being made in reliance upon the exemption from registration
provided by Section 4(a)(2) and Rule 144(d)(3)(ii) of the Securities Act of
1933, as amended (the “Securities Act”).



--------------------------------------------------------------------------------

EX 10.1
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
1.Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, pursuant to Section 4(a)(2) and Rule 144(d)(3)(ii)
of the Securities Act, the Holder shall convey, assign and transfer the Existing
Note to the Company in exchange for which the Company shall (a) issue the New
Note to the Holder and (b) issue the New Shares to the Holder by
deposit/withdrawal at custodian in accordance with the DWAC instructions on the
signature page of the Holder, which New Shares shall be issued without
restricted legend and shall be freely tradable by the Holder. On the Closing
Date, the Company shall deliver or cause to be delivered to the Holder (or its
designee) the New Note at the address for delivery set forth on the signature
page of the Holder attached hereto. Immediately following the delivery of the
New Securities to the Holder (or its designee), the Holder shall relinquish all
rights, title and interest in the Existing Note (including any claims the Holder
may have against the Company related thereto) and assign the same to the
Company, and the Existing Note shall be deemed canceled.
2.Ratifications; Incorporation of Terms under Transaction Documents.
a.Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement and each other Transaction Document, is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the date hereof: (i) all references in the
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement, and (ii) all references in the other Transaction Documents to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement.
b.Amendments and Incorporation of Terms under Transaction Documents. Effective
as of the date hereof, the Securities Purchase Agreement and each of the other
Transaction Documents are hereby amended as follows (and any such agreements,
covenants and related provisions therein shall be deemed incorporated by
reference herein, mutatis mutandis, as amended as such):
(i)The defined term “Notes” is hereby amended to mean the New Note (as defined
herein).
(ii)The defined term “Transaction Documents” is hereby amended to include this
Agreement and the other Exchange Documents.
(iii)The defined term “Business Day” is hereby amended and restated as the
Business Day (as defined in the New Note).
c.Amendment of First Exchange Agreement; Acknowledgement. Effective as of the
Closing Date, Section 17 of the First Exchange Agreement is hereby amended to
replace “New Note” with New Note (as defined herein). The Company hereby
acknowledges and agrees that, after giving effect to the foregoing amendment,
the MFN Termination Date (as defined in the First Exchange Agreement) shall not
occur until such dates as no New Note (as defined herein) remains outstanding.
3.Limited Waiver. The Holder hereby waives the Prospective Defaults and any and
all restrictions and remedies set forth in any Existing Note Document that would
otherwise prohibit the Transaction or any other transactions contemplated by the
Exchange Documents (as defined herein), solely as necessary to permit the
transactions contemplated in the Exchange Documents (as defined herein) and not
with respect to any other matter. Effective as of the time immediately prior to
the PPP Loan Date, the Holder waives any prohibitions in the Transaction
Documents that would otherwise prohibit the PPP Loan and any Prospective
        
2



--------------------------------------------------------------------------------

EX 10.1
Defaults (and, for the avoidance of doubt, the PPP Loan shall on and after the
PPP Loan Date be deemed to be “Permitted Senior Indebtedness” thereunder).
4.Company Representations and Warranties. As of the date hereof and as of the
Closing Date (as defined below):
a.Each of the Company and each of its Subsidiaries are entities duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authority to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which the character of the properties owned or
leased by it or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement
(including, for the avoidance of doubt, the New Notes), “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole; provided, however, that solely for purposes of this clause (i),
COVID-19, the declaration on March 13, 2020, of the national emergency relating
to COVID-19 and related executive actions, legislative and regulatory measures,
and the related impacts of the foregoing on the Company and its Subsidiaries
shall not constitute a material adverse effect on the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, (ii) the transactions contemplated hereby or in any of the other
Exchange Documents or any other agreements or instruments to be entered into in
connection herewith or therewith or (iii) the authority or ability of the
Company or any of its Subsidiaries to perform any of their respective
obligations under any of the Exchange Documents. Other than the Persons set
forth on Schedule 4.1, the Company has no Subsidiaries.
b.Authorization and Binding Obligation. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
New Securities and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transaction (including, without limitation, the
issuance of the New Securities in accordance with the terms hereof and thereof).
As of the Closing Date, the execution and delivery of the Exchange Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the New
Securities will have been duly authorized by the Company’s Board of Directors
(or a duly authorized committee thereof) and no further filing, consent, or
authorization will be required by the Company, its Board of Directors or its
shareholders (other than such filings as may be required by any federal or state
securities laws, rules or regulations). This Agreement has been and, as of the
Closing Date, the other Exchange Documents to which the Company is a party will
have been, duly executed and delivered by the Company, and constitute or will
constitute, as applicable, the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.


        
3



--------------------------------------------------------------------------------

EX 10.1
c.No Conflict. Except for any waivers referred to in Section 3 above, the
execution, delivery and performance of the Exchange Documents by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the New Securities) will
not (i) result in a violation of the Articles of Incorporation (as defined
below) or any other organizational documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
Bylaws (as defined below) of the Company or any of its Subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party and the receipt by the Company of the Required Consents (as defined
below), or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the OTCQX (the “Principal Market”)
and including all applicable federal laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.
d.No Consents. Except as set forth on Schedule 4.4 (the “Required Consents”),
neither the Company nor any Subsidiary is required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
such filings as may be required by any federal or state securities laws, rules
or regulations), any Governmental Entity or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Exchange Documents, in
each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date, and neither the
Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Exchange Documents.
e.Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the New Securities is exempt from registration under the Securities Act
pursuant to the exemption provided by Section 4(a)(2) and Rule 144(d)(3)(ii)
thereof.
f.Status of Existing Note; Issuance of New Securities.
(i)The Company has no knowledge that the Existing Note is subject to dispute and
to the knowledge of the Company there is no action based on the Existing Note
that is currently pending in any court or other legal venue and to the knowledge
of the Company no judgments based upon the Existing Note have been previously
entered in any legal proceeding. The Company has not received any written notice
from the Holder or any other person challenging or disputing the Existing Note,
or any portion thereof, and prior to the Exchange, the Company is
unconditionally obligated to pay the entire aggregate principal amount
outstanding under the Existing Note (and any accrued and unpaid interest
thereunder) without defense, counterclaim or offset. Upon the Exchange, the
Company is unconditionally obligated to pay the entire aggregate principal
amount outstanding under the New Note (and any accrued and unpaid interest
thereunder) without defense, counterclaim or offset.
(ii)As of the Closing Date, (i) the issuance of the New Note will be duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all Liens (as defined in the New Note) and (ii) upon issuance in accordance
herewith, the New Shares will be validly issued, fully paid and nonassessable
and free from all Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.
        
4



--------------------------------------------------------------------------------

EX 10.1
By virtue of Section 4(a)(2) and Rule 144(d)(3)(ii) under the Securities Act,
the New Securities will have a Rule 144 (as defined below) holding period that
will be deemed to have commenced as of the Closing Date (as defined in the
Securities Purchase Agreement), the date of the original issuance of the
Original Note to the Holder. At any time on and after the date hereof and
subject to the Holder’s representations and warranties contained in Section 5 of
this Agreement, neither the New Note nor the New Shares shall be required to
bear any restrictive legend and shall be freely transferable by the Holder
pursuant to and in accordance with Rule 144 of the Securities Act (“Rule 144”),
provided, for the avoidance of doubt, that the Holder shall not be an affiliate
of the Company and shall not have been an affiliate during the 90 days preceding
the date of any transfer.
g.Transfer Taxes. On the Closing Date, all share transfer or other taxes (other
than income or similar taxes) that are required to be paid in connection with
the issuance of the New Note to be issued to the Holder hereunder will be, or
will have been, fully paid or provided for by the Company, and all laws imposing
such taxes will be or will have been complied with.
h.Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in material violation of any term of or in default under its
Articles of Incorporation, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Articles of
Incorporation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Subsidiaries is in material violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as set
forth in the SEC Documents, the Company is not in material violation of any of
the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Except as set forth in SEC Documents, during the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the Securities and Exchange Commission (“SEC”) or the Principal Market and (iii)
the Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit. There is no agreement, commitment,
judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is a party which
has or would reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of the Company or any of its
Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.
i.Transactions With Affiliates. Except as set forth in the SEC Documents or as
set forth on Schedule 4.9, none of the officers or directors of the Company or
its Subsidiaries and, to the knowledge of the Company, none of the employees of
the Company or its Subsidiaries is presently a party to any transaction with
        
5



--------------------------------------------------------------------------------

EX 10.1
the Company or any Subsidiary (other than for services as employees, officers
and directors) required to be disclosed under Item 404 of Regulation S-K under
the Exchange Act.
j.Equity Capitalization.
1.Definitions:
a.“Common Stock” means (x) the Company’s shares of common stock, $0.0001 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
b.“Preferred Stock” means (x) the Company’s blank check preferred stock, $0.0001
par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).
2.Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 265,000,000 shares of
Common Stock, of which 119,998,767 are issued and outstanding and 39,736,880
shares are reserved for issuance pursuant to Convertible Securities (as defined
below) exercisable or exchangeable for, or convertible into, shares of Common
Stock and (B) 10,000,000 shares of Preferred Stock, none of which are issued and
outstanding. No shares of Common Stock are held in the treasury of the Company.
3.Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued,
fully paid and nonassessable. The SEC Documents accurately set forth, as of the
dates referred to therein, the number of shares of Common Stock that are (A)
reserved for issuance pursuant to Convertible Securities (as defined below) and
(B) that are, as of the date referred to therein, owned by Persons who are
“affiliates” (as defined in Rule 405 of the Securities Act and calculated based
on the assumption that only officers, directors and holders of at least 10% of
the Company’s issued and outstanding Common Stock are “affiliates” without
conceding that any such Persons are “affiliates” for purposes of federal
securities laws) of the Company or any of its Subsidiaries. “Convertible
Securities” means any capital stock or other security of the Company or any of
its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.
4.Existing Securities; Obligations. Except as disclosed in the SEC Documents or
on Schedule 4.10: (A) none of the Company’s or any Subsidiary’s shares,
interests or capital stock is subject to preemptive rights or any other similar
rights or Liens suffered or permitted by the Company or any Subsidiary; (B)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (D) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption
        
6



--------------------------------------------------------------------------------

EX 10.1
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (F)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the New Note.
5.Organizational Documents. True, correct and complete copies of the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s Bylaws, as in effect on the date
hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto, are set forth in, or
filed as exhibits to, the SEC Documents, or otherwise set forth on Schedule
4.10.
k.Indebtedness and Other Contracts. Except as disclosed in the SEC Documents or
on Schedule 4.11, neither the Company nor any of its Subsidiaries, (i) has any
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) is a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect (other than the Notes and the Securities Purchase Agreement), or (iv) is
a party to any contract, agreement or instrument relating to any Indebtedness,
the performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Prior to the date hereof, the
Company has repaid, in full, all of the outstanding obligations under the
Current Facility (as defined in the Original Note) and no outstanding disputes
exist between the lenders under the Current Facility and the Company or any of
its Subsidiaries.
l.Litigation. Except as set forth in the SEC Documents, there is no action,
claim, suit, investigation or proceeding before any Governmental Entity pending
or, to the knowledge of the Company, threatened against the Company or its
Subsidiaries wherein an unfavorable decision, ruling or finding would reasonably
be expected to, individually or in the aggregate, (i) materially adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, the Exchange Documents or (ii) have a
Material Adverse Effect. The Company is not a party to or subject to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental agency or body that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
m.No Consideration Paid. No consideration, commission or other remuneration has
been paid by the Holder to the Company, its Subsidiaries or any of their agents
or affiliates in connection with the Exchange.
n.Acknowledgement Regarding Holder’s Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Exchange Documents, in accordance with the
terms thereof, the Holder has not been asked by the Company or any of its
Subsidiaries to agree, nor has the Holder agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the New Securities for any specified term; (ii)
the Holder, and counterparties in “derivative” transactions to which any the
Holder is a party, directly or indirectly, presently may have a “short” position
in the Common Stock which was established prior to the Holder’s knowledge of the
transactions contemplated by the Exchange Documents; (iii) the Holder shall not
be deemed to have any affiliation with or
        
7



--------------------------------------------------------------------------------

EX 10.1
control over any arm’s length counterparty in any “derivative” transaction; and
(iv) the Holder may rely on the Company’s obligation to timely deliver New
Shares as and when required pursuant to the Exchange Documents for purposes of
effecting trading in the Common Stock of the Company. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the New Note or any other Exchange Document or any of
the documents executed in connection herewith or therewith.
o.Disclosure. Except as disclosed in the 8-K Filing (as defined below), the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Holder or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information concerning the Company or any of its Subsidiaries, other than the
existence of the transactions contemplated by this Agreement and the other
Exchange Documents and any matters disclosed in the 8-K Filing. The Company
understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company.
5.Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
hereby represents and warrants with and to the Company, as of the date hereof
and as of the Closing Date, as follows:
a.Reliance on Exemptions. The Holder understands that the New Securities are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
other Exchange Documents in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the New Securities.
b.No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the New Securities or the fairness or
suitability of the investment in the New Securities nor have such authorities
passed upon or endorsed the merits of the offering of the New Securities.
c.Validity; Enforcement. This Agreement and the other Exchange Documents to
which the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
d.No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the other Exchange Documents to which the Holder is a party, and
the consummation by the Holder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Holder or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.
e.Investment Risk; Sophistication. The Holder is acquiring the New Securities
hereunder as principal for its own account and in the ordinary course of its
business. The Holder has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluation of the merits
        
8



--------------------------------------------------------------------------------

EX 10.1
and risks of the prospective investment in the New Securities, and has so
evaluated the merits and risk of such investment, and can bear the economic
risks of such investment. The Holder is an “accredited investor” as defined in
Regulation D under the Securities Act. The Holder understands that no federal or
state agency has passed upon the merits or risks of an investment in the New
Securities or made any finding or determination concerning the fairness or
advisability of this investment.
f.Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any Liens (other than the obligations pursuant to this Agreement, the
Transaction Documents and applicable securities laws) and has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other Exchange Documents to which it is a party and to
consummate the Transaction.
g.Transfer or Resale. The Holder understands that: (i) the New Securities have
not been and is not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel, in
a form reasonably acceptable to the Company, to the effect that such New
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such New Securities can be
sold, assigned or transferred pursuant to Rule 144; (ii) any sale of the New
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
New Securities under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the New Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the New Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the New Securities and such pledge of New Securities
shall not be deemed to be a transfer, sale or assignment of the New Securities
hereunder, and the Holder effecting a pledge of New Securities shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Exchange
Document, including, without limitation, this Section 5.7.
6.Closing; Conditions. Subject to the conditions set forth below, the Exchange
shall take place at the offices of Kelley Drye & Warren LLP, 101 Park Avenue,
New York, NY 10178, on the Business Day immediately following such date as the
Company shall have satisfied all conditions to closing below, or at such other
time and place as the Company and the Holder mutually agree (the “Closing” and
the “Closing Date”).
a.Condition’s to Holder’s Obligations. The obligation of the Holder to
consummate the Exchange is subject to the fulfillment, to the Holder’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions (unless waived by the Holder in writing, prior to the Closing):
6.Representations and Warranties; Covenants. The representations and warranties
of the Company contained in this Agreement shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which are accurate in all
respects) on the date hereof and on and as of the Closing Date as if made on and
as of such date (except for representations and warranties that speak as of a
specific date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) as of such specified date).
The Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.
        
9



--------------------------------------------------------------------------------

EX 10.1
7.Issuance of New Note. At the Closing, the Company shall issue the New Note to
the Holder.
8.No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
9.Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Holder, and the
Holder shall have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.
10.No Event of Default. After giving effect to the Exchange, no Event of Default
(as defined in the New Note) or event that with the passage of time or giving of
notice would constitute an Event of Default shall have occurred and be
continuing.
11.Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals (or waiver of such consents or approvals), if
any, necessary for the Exchange, including without limitation, those required by
the Principal Market, if any, and the Required Consents.
12.Listing. The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market.
13.Fees. The Company shall have paid, in full, to Kelley Drye & Warren LLP the
Counsel Expense Amount (as defined below) and all outstanding invoices delivered
by Kelley Drye & Warren LLP to the Company prior to the date hereof.
b.Condition’s to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions (unless waived by the Company in writing, prior to the Closing):
14.Representations and Warranties. The representations and warranties of the
Holder contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or material adverse effect, which are accurate in all respects) on
the date hereof and on and as of the Closing Date as if made on and as of such
date (except for representations and warranties that speak as of a specific
date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) as of such specified date).
15.No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
16.Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.
        
10



--------------------------------------------------------------------------------

EX 10.1
7.Covenants.
a.No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of the New Note under the
Securities Act or cause this offering of the New Note to be integrated with such
offering or any prior offerings by the Company for purposes of Regulation D
under the Securities Act.
b.Fees. At the closing, the Company shall pay Kelley Drye & Warren, LLP
(counsel to the Holder) an amount of up to $50,000 (less $25,000, which has been
previously paid to Kelley Drye & Warren LLP) for the reasonable and documented
out-of-pocket legal fees and expenses incurred by the Holder in connection with
the Transaction (the “Counsel Expense Amount”). The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, transfer
agent fees, any legal fees with respect to the issuance of any New Shares
without restrictive legend, DTC (as defined below) fees or broker’s commissions
(in each case other than for Persons engaged by the Holder) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Holder harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment. Except as
otherwise set forth in the Exchange Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the New Securities to
the Holder.
c.Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the New Securities may be tacked onto both the holding
period of the Existing Note, the holding period of the First Exchange Note and
the holding period of the Original Note, and the Company agrees not to take a
position contrary to this Section 7.3. The Company acknowledges and agrees that,
subject to the Holder’s representations and warranties contained in Section 5 of
this Agreement, the New Securities shall not be required to bear any restrictive
legend and shall be freely transferable by the Holder pursuant to and in
accordance with Rule 144, provided, for the avoidance of doubt, that the Holder
shall not be an affiliate of the Company and shall not have been an affiliate
during the 90 days preceding the date of any transfer..
d.Form D and Blue Sky. The Company shall file a Form D with respect to the New
Securities as required under Regulation D. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the New Securities
for sale to the Holder at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), if any. Without limiting any
other obligation of the Company under this Agreement, the Company shall timely
make all filings and reports relating to the offer and sale of the New
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the New Securities to the Holder.
e.Reporting Status. Until the date no New Notes remain outstanding (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.
f.Financial Information. The Company agrees to send the following to any holder
of the New Note (each, an “Investor”) during the Reporting Period (i) unless the
following are filed with the SEC through EDGAR and are available to the public
through the EDGAR system, within one (1) Business Day after the filing thereof
with the SEC, a copy of its Annual Reports on Form 10-K and Quarterly Reports on
Form 10-
        
11



--------------------------------------------------------------------------------

EX 10.1
Q, any interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the Securities Act,
(ii) unless the following are either filed with the SEC through EDGAR or are
otherwise widely disseminated via a recognized news release service (such as PR
Newswire), on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries and (iii) unless the
following are filed with the SEC through EDGAR, copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.
g.Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the New Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all New Shares from time to
time issuable under the terms of the Exchange Documents on such national
securities exchange or automated quotation system. The Company shall maintain
the Common Stock’s listing or authorization for quotation (as the case may be)
on the Principal Market, The New York Stock Exchange, the NYSE American, the
Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq Global Select
Market (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.7.
h.Pledge of Securities. Notwithstanding anything to the contrary contained in
the Existing Note Documents nor the Exchange Documents, the Company acknowledges
and agrees that the New Securities may be pledged by a holder of the New
Securities without restriction in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the New Securities.
The Company hereby agrees to execute and deliver such documentation as a pledgee
of the New Securities may reasonably request in connection with a pledge of the
New Securities to such pledgee by the Holder, provided that such documentation
does not expand the nature of the Company's obligations under any of the
Existing Note Documents and the Exchange Documents.
i.Disclosure of Transaction.
17.On or before 9:30 a.m., New York time, on the first (1st) Business Day after
the date of this Agreement, the Company shall file a Current Report on Form 8-K
(including all attachments, the “8-K Filing”) describing the material terms of
the transactions contemplated by the Exchange Documents in the form required by
the Exchange Act and attaching this Agreement and the form of the New Note. From
and after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to the Holder by the Company
or any of its Subsidiaries or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Exchange Documents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, relating to the transactions contemplated by the
Exchange Documents, shall terminate.
18.Except as may be required by the Securities Purchase Agreement or the New
Note, the Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, provide the Holder with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express
        
12



--------------------------------------------------------------------------------

EX 10.1
prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion). To the extent that the Company delivers any material,
non-public information to the Holder without the Holder’s consent, other than as
required by the Securities Purchase Agreement or the New Note, the Company
hereby covenants and agrees that the Holder shall not have any duty of
confidentiality with respect to such material, non-public information. Subject
to the foregoing, neither the Company, its Subsidiaries nor the Holder shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Holder, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and (ii) as is required by applicable law and
regulations. Notwithstanding anything contained in this Agreement to the
contrary and without implication that the contrary would otherwise be true, the
Company expressly acknowledges and agrees that the Holder shall not have (unless
expressly agreed to by the Holder after the date hereof in a written definitive
and binding agreement executed by the Company and the Holder), any duty of
confidentiality with respect to any material, non-public information regarding
the Company or any of its Subsidiaries.
j.Additional Issuance of Securities
. The Company agrees that for the period commencing on the date hereof and
ending on the date immediately following the 30th Trading Days after the Closing
Date (the “Restricted Period”), neither the Company nor any of its Subsidiaries
shall directly or indirectly issue, offer, sell, grant any option or right to
purchase, or otherwise dispose of (or announce any issuance, offer, sale, grant
of any option or right to purchase or other disposition of) any equity security
or any equity-linked or related security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any Convertible Securities (as defined below), any preferred
stock or any purchase rights) (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter) is referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, this Section 7.10 shall not apply in respect of
the issuance of (i) shares of Common Stock, restricted shares of Common Stock,
restricted stock units or standard stock options to purchase Common Stock or
other standard equity linked securities to directors, officers or employees of
the Company in their capacity as such pursuant to an Approved Stock Plan (as
defined below), provided that (1) all such issuances (taking into account the
shares of Common Stock issuable upon exercise of such options or vesting of
restricted stock or restricted stock units or other equity linked securities)
after the date hereof pursuant to this clause (i) do not, in the aggregate,
exceed more than 5% of the Common Stock issued and outstanding immediately prior
to the date hereof and (2) the exercise price of any stock options is not
lowered, none of such stock options are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such stock
options are otherwise materially changed in any manner that adversely affects
the Holder; (ii) shares of Common Stock issued upon the conversion or exercise
of Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
issued prior to the date hereof, provided that the conversion, exercise or other
method of issuance (as the case may be) of any such Convertible Security is made
solely pursuant to the conversion, exercise or other method of issuance (as the
case may be) provisions of such Convertible Security that were in effect on the
date immediately prior to the date of this Agreement, the conversion, exercise
or issuance price of any such Convertible Securities (other than standard stock
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) is not lowered, none of such Convertible
Securities (other than standard stock options to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) are otherwise materially changed in any manner
that adversely affects the Holder; or (iii) the New Securities (each of the
foregoing in clauses (i) through (iii), collectively the “Excluded Securities”).
“Approved Stock Plan” means any employee benefit plan which has been approved by
the board
        
13



--------------------------------------------------------------------------------

EX 10.1
of directors of the Company prior to or subsequent to the date hereof pursuant
to which shares of Common Stock, restricted stock, restricted stock units,
standard options to purchase Common Stock and other standard equity linked
securities may be issued to any employee, officer or director for services
provided to the Company in their capacity as such. “Convertible Securities”
means any capital stock or other security of the Company or any of its
Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.
k. Additional Registration Statements
. At any time during the Restricted Period, the Company shall not file a
registration statement or an offering statement under the Securities Act (other
than a registration statement on Form S-8 or such supplements or amendments to
registration statements that are outstanding and have been declared effective by
the SEC as of the date hereof (solely to the extent necessary to keep such
registration statements effective and available and not with respect to any
Subsequent Placement)).
l.Notices to Holder. All notices to Holder pursuant to the Exchange Documents
shall be delivered in accordance with the notice instructions set forth on the
signature page of the Holder attached hereto (or such other instructions
delivered in writing to the Company by the Holder from time to time).
8.Termination. If the Transaction is not consummated on or prior to the fifth
(5th) Business Day after the date hereof, the Holder may terminate this
Agreement by written notice to the Company and this Agreement shall thereafter
be null and void, ab initio.
9.Miscellaneous Provisions. Section 9 of the Securities Purchase Agreement (as
amended hereby) is hereby incorporated by reference herein, mutatis mutandis.
[The remainder of the page is intentionally left blank]








































        
14



--------------------------------------------------------------------------------

EX 10.1
(a)IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement
as of the date first set forth on the first page of this Agreement.














COMPANY:
KUSHCO HOLDINGS, INC.




By: /s/ Nicholas Kovacevich
Name: Nicholas Kovacevich
Title: Chairman and Chief Executive Officer

        
15




--------------------------------------------------------------------------------

EX 10.1
IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date first set forth on the first page of this Agreement.






Amounts Due on the Maturity Date under Existing Note:


   $27,000,000


Principal Amount of New Note:


   $22,000,000


Aggregate Number of New Shares:


   5,347,594


HOLDER:


HB SUB FUND II LLC




By: /s/ George Antonopoulos


      Name: George Antonopoulos
Title: Authorized Secretary
Hudson Bay Capital Management LP not individually, but solely as Investment
Advisor to HB Sub Fund II LLC


Address for Notices:
Please deliver any notices other than Pre-Notices to:


c/o Hudson Bay Capital Management LP
777 Third Avenue, 30th Floor New York, NY 10017 Attention: Yoav Roth Facsimile:
(212) 571-1279 E-mail: investments@hudsonbaycapital.com Residence: Cayman
Islands


Please deliver any Pre-Notice to:


c/o Hudson Bay Capital Management LP
777 Third Ave., 30th Floor
New York, NY 10017
Facsimile: (646) 214-7946
Attention: Scott Black
General Counsel and Chief Compliance Officer


with a copy (for information purposes only) to:
Kelley Drye & Warren LLP 101 Park Avenue New York, NY 10178 Telephone:
212-808-7540 Facsimile: (212) 808-7897 Attention: Michael Adelstein, Esq. Email:
madelstein@kelleydrye.com






--------------------------------------------------------------------------------

EX 10.1
SCHEDULES TO EXCHANGE AGREEMENT
SCHEDULE 4.1
Subsidiaries

Entity NameJurisdiction of OrganizationAuthorized InterestsOutstanding
InterestsKush Energy, LLCColoradoMembership interests100% of membership
interests held by KushCo Holdings, Inc.Kush Supply Co. LLCNevadaMembership
interests100% of membership interests held by KushCo Holdings, Inc.Zack Darling
Creative Associates, LLCCaliforniaMembership interests100% of membership
interests held by KushCo Holdings, Inc.The Hybrid Creative
LLCCaliforniaMembership interests100% of membership interests held by Zack
Darling Creative Associates, LLCKoleto Innovations LLCNevadaMembership
interests100% of membership interests held by KushCo Holdings, Inc.KIM
International CorporationCalifornia10,000,000 shares of a single class of stock,
no par value specified10,000 shares of stock (all held by KushCo Holdings,
Inc.)KCH Distribution Inc.British Columbia1 common share1 share of common stock
(all held by KushCo Holdings, Inc.).



SCHEDULE 4.4
Required Consents
None
SCHEDULE 4.9
Transactions with Affiliates
The Company and its subsidiaries provide customary compensation for the benefit
of present and/or former directors, officers, and employees (including bonuses
and stock option programs), as well as customary benefits and indemnification
arrangements.
SCHEDULE 4.10
Equity Capitalization
Preemptive Rights


•Pursuant to the “Purchase Rights” set forth in Section 4(a) of the Existing
Warrant, Holder is entitled to receive, on an as-converted basis, options,
convertible securities, and rights to purchase stock, warrants, securities or
other property that are otherwise issued to the record holders of any class of
Common Stock of the Company on a pro rata basis
•Pursuant to the “Purchase Rights” set forth in Section 4(a) of those certain
Warrants to Purchase Common Stock dated as of the date hereof and issued by the
Company to certain affiliates and related funds of Monroe Capital Management
Advisors, LLC (the “Specified Warrants”), the holder thereof is entitled to
receive, on an as-converted basis, options, convertible securities, and rights
to purchase stock, warrants, securities or other property that are otherwise
issued to the record holders of any class of Common Stock of the Company on a
pro rata basis



--------------------------------------------------------------------------------

EX 10.1
•Pursuant to the Securities Purchase Agreement, Holder is entitled to
participation rights for any “Subsequent Placement” (as defined therein) under
specified circumstances
•Pursuant to the New Note, the Holder has the right to receive warrants under
specified circumstances under the definition of “Permitted Senior Indebtedness”
(as defined therein)


Convertible or Exchangeable Securities
•Outstanding options to purchase 12,662,000 shares of common stock of KushCo
Holdings, Inc.
•Outstanding warrants (excluding the Existing Warrant and the Specified Warrants
(defined above) copies of which have been provided to Holder) to purchase
6,988,000 shares of common stock of KushCo Holdings, Inc.


SCHEDULE 4.11
Other Indebtedness
•Indebtedness incurred pursuant to the “Senior Secured Financing Agreement” (as
defined in the New Note)
•The Existing Note
•The PPP Loan

